Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 12, 2019

The Court of Appeals hereby passes the following order:

A20A0135. ALLEN TEMPLE DEVELOPMENT, INC. et al. v. SIXTH
    EPISCOPAL DISTRICT OF THE AFRICAN METHODIST
    EPISCOPAL CHURCH, INC. et al.

      In this declaratory judgment action involving funds from the sale of real
property, plaintiffs Sixth Episcopal District of the African Methodist Church, Inc. et
al. filed a motion to deposit funds into the court registry. On March 13, 2019, the
trial court granted the motion to deposit the funds and ordered defendants Allen
Temple Development, Inc. et al. to deposit $722,285.31 into the registry of the court.1
The defendants then filed the instant appeal on March 22, 2019. We, however, lack
jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995); see also OCGA § 5-6-34
(a) (1). Here, the order sought to be appealed did not resolve all issues in this case,
which remains pending before the trial court. See CitiFinancial Svcs., Inc. v.
Holland, 310 Ga. App. 480, 481 (713 SE2d 678) (2011). The defendants therefore
were required to use the interlocutory appeal procedures – including obtaining a




      1
        The trial court had previously granted the plaintiffs a temporary restraining
order regarding the funds on February 15, 2019.
certificate of immediate review from the trial court – to appeal the trial court’s order.2
See OCGA § 5-6-34 (b); Miller v. Miller, 282 Ga. 164, 164-165 (646 SE2d 469)
(2007); CitiFinancial Svcs., Inc., 310 Ga. App. at 481. Their failure to do so deprives
us of jurisdiction over this direct appeal, which is hereby DISMISSED. See Bailey
v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). Oral argument set for December,
2019 is no longer necessary and shall be removed from the Court’s calendar.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/12/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      2
        The record indicates that the defendants requested a certificate of immediate
review within ten days of the order granting the motion to deposit funds into the court
registry, but the trial court never issued such certificate.